Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 11/13/2020 is acknowledged.
Claims 73-82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/13/2020.

Claim Objections
Claims 60, 68-69, and 88 are objected to because of the following informalities:  
in line 2 of Claim 60, insert --(b)-- after “step”;
in line 3 of Claim 60, insert --(c)-- after “step”;
in line 2 of Claim 68, insert --(e)-- after “step”;
in line 2 of Claim 69, insert --the step (a) of-- before “receiving”;
in line 2 of Claim 88, 
insert --(b)-- before “of applying”, and 
insert --(c)-- before “of introducing”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61-62 and 83-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 61, it is not clear whether the step of “applying the vacuum to the sterilization chamber” is a separate and additional step to the step (b) and it is also not clear when “applying additional plasma” step takes place.
Claim 62 recites the limitation "the additional plasma" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 83, it is not clear how “the second pressure is greater than the second pressure” in lines 10-11.
In Claim 83, it is not clear whether the limitation “the vacuum” in step (i) is attempting to specify that the same level of vacuum is utilized as that in step (b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 55-56, 58, 62-66, 70, and 83-87 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko (20110176959).  
As to Claim 55, Ko (‘959) discloses a method of sterilizing an endoscope (11) (see entire document, particularly p. 1 [0014]-[0015]), the method comprising:
	(a) receiving the article (11) in a sterilization chamber (10) (see Figures 1 and 7, p. 3 [0041] – lines 1-3);
	(b) applying a vacuum (via 14, 34) to the sterilization chamber (10) to reduce the pressure within the sterilization chamber (10) to a first pressure, wherein the first pressure is less than approximately 100 torr (i.e. prior to injection stage - see Figure 5, p. 3 [0042]);
	(c) introducing a sterilant (42 via 43) into the sterilization chamber (10) (i.e. injection stage - see Figure 5);
	(d) maintaining the first pressure in the sterilization chamber (10) for a first period of time (i.e. T1 for the first step – see Figure 5);
	(e) venting the sterilization chamber (10) to increase the pressure within the sterilization chamber to a second pressure, wherein the second pressure is greater than the first pressure but is still less than approximately 100 torr (i.e. second step (where the last vent and hold step has a pressure between 100 to 600 torr – see Figure 2 and p. 3 [0046]) - see Figure 5);
	(f) maintaining the second pressure in the sterilization chamber (10) for a second period of time (i.e. second step - see Figure 5);

(h) maintaining the third pressure in the sterilization chamber (10) for a third period of time (i.e. third step - see Figure 5).
(g) venting the sterilization chamber (10) to increase the pressure within the sterilization chamber (10) to atmospheric pressure (i.e. last venting step/curve - see Figure 5, p. 4 [0056]).

	As to Claims 56 and 58, Ko (‘959) discloses that the method further comprises repeating steps (b) through (f) and (g)-(h) at least once (see Figure 5).

	As to Claim 62, Ko (“959) discloses that the method further comprises venting the sterilization chamber (10) to a pressure between 10 torr and the atmospheric pressure after applying plasma to the sterilization chamber (10) (i.e. plasma stage after the vent and hold and half cycle steps - see Figure 10).

As to Claims 63-64, Ko (‘959) discloses that the second pressure is between approximately 10 torr greater than the first pressure and approximately 100 torr greater than the first pressure, or between approximately 10 torr to approximately 30 torr greater than the first pressure (see p. 3 [0044] – line 3 and [0046] – line 7).
	
As to Claim 65, Ko (‘959) discloses that the second pressure is not dependent on a temperature of the sterilization chamber (10) (see p. 3 [0046] – lines 2-6).


As to Claim 70, Ko (‘959) discloses that the sterilant is hydrogen peroxide (see p. 3 [0037] – lines 3-5).

As to Claim 83, Ko (‘959) discloses a method of sterilizing an endoscope (11) (see entire document, particularly p. 1 [0014]-[0015]), the method comprising:
	(a) receiving the article (11) in a sterilization chamber (10) (see Figures 1 and 7, p. 3 [0041] – lines 1-3);
	(b) applying a vacuum (via 14, 34) to the sterilization chamber (10) to reduce the pressure within the sterilization chamber (10) to a first pressure, wherein the first pressure is less than approximately 100 torr (i.e. prior to injection stage - see Figure 5, p. 3 [0042]);
	(c) introducing a sterilant (42 via 43) into the sterilization chamber (10) (i.e. injection stage - see Figure 5);
	(d) maintaining the first pressure in the sterilization chamber (10) for a first period of time (i.e. T1 for the first step – see Figure 5);
	(e) venting the sterilization chamber (10) to increase the pressure within the sterilization chamber to a second pressure (i.e. second step – see Figure 5), wherein the second pressure is greater than the first pressure but is still less than approximately 100 torr (i.e. second step (where the last vent and hold step has a pressure between 100 to 600 torr – see Figure 2 and p. 3 [0046]) - see Figure 5);

	(g) venting the sterilization chamber (10) to increase the pressure within the sterilization chamber (10) to a third pressure (i.e. third step - see Figure 5), wherein the third pressure is greater than the second pressure but is still less than 100 torr (i.e. third step (where the last vent and hold step has a pressure between 100 to 600 torr – see Figure 2 and p. 3 [0046]) - see Figure 5); and
(h) maintaining the third pressure in the sterilization chamber (10) for a third period of time (i.e. third step - see Figure 5);
(i) applying the vacuum to the sterilization chamber (10) to reduce the pressure within the sterilization chamber (10) to a fourth pressure (i.e. evacuation/vacuum step after the last/fifth vent and hold step – see Figure 5), wherein the fourth pressure is less than 100 torr (see Figure 5, p. 3 [0042]);
(j) introducing additional sterilant gas into the sterilization chamber (10) (i.e. first increase to the first step of the half cycle - see Figure 5);
(l) venting the sterilization chamber (10) to increase the pressure within the sterilization chamber (10) to a fifth pressure (i.e. first/second step of the half cycle or last venting step/curve - see Figure 5).

	As to Claim 84, Ko (‘959) discloses that the endoscope (11) is capable of having length between 1 meter and 3 meter and has a lumen capable of having a diameter of between 0.5 millimeters and 6 millimeters.


As to Claim 86, Ko (‘959) discloses that the fifth pressure is the atmospheric pressure (i.e. last venting step/curve - see Figure 5, p. 4 [0056]).

As to Claim 87, Ko (‘959) discloses that the fifth pressure (i.e. first/second step of the half cycle - see Figure 5) is greater than the fourth pressure (i.e. evacuation/vacuum step after the last/fifth vent and hold step – see Figure 5) but is less than 100 torr (see Figure 5, see also the  second pressure in step (e) (where the last vent and hold step has a pressure between 100 to 600 torr – see Figure 2 and p. 3 [0046])).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 57, 59, 68, and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (20110176959) as applied to claim 55 above, and further in view of Hanada (8012415).
Ko (‘959) is relied upon for disclosure described in the rejection of claim 55 under 35 U.S.C. 102(a)(1).
As to Claims 57, 59, and 68, Ko (‘959) does not appear to specifically teach that the method further comprises repeating steps (b) through (f) at least twice or repeating steps (g) through (h) at least twice.
It was known in the art before the effective filing date of the claimed invention to provide repeating of applying vacuum to a sterilization chamber, introducing a sterilant into the sterilization chamber, maintaining a first pressure for a first period of time, venting the sterilization chamber to increase the pressure to a second pressure and maintaining the second pressure for a second period of time or venting the sterilization chamber to increase the pressure within to a third pressure and maintaining the third pressure in the sterilization chamber for a third period of time at least twice in a method of sterilization. Hanada (’415) discloses a method of sterilizing a medical device having a lumen (see Col. 1 lines 56-59) comprising:   
	(a) receiving the medical device in a sterilization chamber (1) (see Figure 3, Col. 8 lines 1-3);
	(b) applying a vacuum (via 2) to the sterilization chamber (1) (i.e. S100 – see Figure 2) to reduce the pressure within the sterilization chamber (1) to a pressure (i.e. 3 Pa – see Figures 1 and 4, Col. 3 lines 62-63), wherein the pressure is less than approximately 100 torr (i.e. 3 Pa = 0.023 torr – see Figures 1 and 4, Col. 3 lines 50-52 and 62-63);

	(d) maintaining the first pressure in the sterilization chamber (1) for a first period of time (i.e. S110 – see Figures 1-4);
	(e) venting the sterilization chamber (1) to increase the pressure within the sterilization chamber (1) to a second pressure by introducing additional sterilant into the sterilization chamber (1) (i.e. at second step, S108 – see Figures 1-2 and 4), wherein the second pressure is greater than the first pressure but is still less than approximately 100 torr (100 torr = 13.33 kPa) (i.e. second step which is less than 10 kPa – see Figures 1-2 and 4);
	(f) maintaining the second pressure in the sterilization chamber (1) for a second period of time (i.e. second step, S110 - see Figures 1-2 and 4);
	(g) venting the sterilization chamber (1) to increase the pressure within the sterilization chamber (10) to a third pressure (i.e. third step, S108 - see Figures 1-2 and 4); and
(h) maintaining the third pressure in the sterilization chamber (1) for a third period of time (i.e. third step, S110 - see Figures 1-2 and 4); and
(i) venting the sterilization chamber (1) to increase the pressure within the sterilization to atmospheric pressure (i.e. S120 – see Figure 2);
wherein the steps (b) – (h) are repeated at least twice (i.e. S118 - see Figures 2 and 4 and Col. 8 lines 38-50, where each cycle last 3.5 minutes which repeats for 90 minutes = 25-26 cycles),

It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to repeat of steps (b)-(f) and/or (g)-(h) at least twice in the method of Ko in order to carry out thorough and reliable sterilization of the medical device as shown by Hanada.

As to Claim 71, Ko (‘959) does not appear to specifically teach that each of steps (b) through (i) are controlled automatically using a controller that includes a processor and memory.
It was known in the art before the effective filing date of the claimed invention to provide a controller that includes a processor and memory in a method of sterilizing articles such as those that include a lumen. Hanada (‘415) discloses a method of sterilizing a medical device having a lumen (see Col. 1 lines 56-59) which includes using a controller (5) that includes a processor and memory in order to automatically control and perform steps of the method (see entire document, particularly Col. 5 line 66 to Col. 6 line 12, particularly Col. 6 lines 10-12).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a controller that includes a processor and memory in the method of Ko in order to automatically control and perform steps of the method as shown by Hanada.
Thus, Claims 57, 59, 68, and 71 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Ko (‘959) and Hanada (‘415).

Claims 60-61 and 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (20110176959) as applied to claim 55 above, and further in view of Ahiska (20140037495).
Ko (‘959) is relied upon for disclosure described in the rejection of claims 55 and 83 under 35 U.S.C. 102(a)(1).
Ko (‘959) does not appear to specifically teach that the method further comprises applying a plasma to the sterilization chamber between the step of applying the vacuum to the sterilization chamber and the step of introducing the sterilant to the sterilization chamber.
It was known in the art before the effective filing date of the claimed invention to provide a step of monitoring a level of moisture within a sterilization chamber while reducing the level of moisture within the sterilization chamber until a predetermined level of moisture has been reached in a method of sterilizing articles. Ahiska (‘495) discloses a method of sterilizing an object comprising long lumen(s) (see p. 1 [0007]-[0008]) which includes a step of applying a plasma to a sterilization chamber (34) (i.e. step 54a – see Figure 3, p. 3 [0036]) between a step of applying vacuum to the sterilization chamber (34) (i.e. step between 52 and 54a – see Figure 3, p. 3 [0036]) and a step of introducing a sterilant to the sterilization chamber (34) (i.e. 1st injection 70 – see Figure 3, p. 3 [0037]), and applying the vacuum to the sterilization chamber to reduce pressure within the sterilization chamber (34) (i.e. step 64 – see Figure 3) then applying additional plasma to the sterilization chamber (i.e. step 64a – see Figure 3) in order to ensure that residual moisture from the medical device  is evaporated (see entire document, particularly p. 3 [0036] – last 4 lines).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a step of applying a plasma to the sterilization chamber between the step of applying the vacuum to the sterilization chamber and the step of introducing 
Thus, Claims 60-61 and 88 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Ko (‘959) and Ahiska (‘495).

Claim 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (20110176959) as applied to claim 55 above, and further in view of Addy (6030579).
Ko (‘959) is relied upon for disclosure described in the rejection of claim 55 under 35 U.S.C. 102(a)(1).
Ko (‘959) does not appear to specifically teach that the method further comprises applying liquid sterilant to one or more internal spaces within the endoscope before receiving the endoscope in the sterilization chamber.
It was known in the art before the effective filing date of the claimed invention to provide a step of applying liquid sterilant to one or more internal spaces within an endoscope before receiving the endoscope in a sterilization chamber in a method of sterilizing the endoscope. Addy (‘579) discloses a method of sterilizing an article (10) with long and narrow lumen (15) (see entire document, particularly Abstract, Col. 2 lines 43-51, Col. 5 lines 29-30) comprising a step of applying liquid sterilant to one or more internal spaces/lumens within the article (10) (see entire document, particularly Abstract, Col. 2 lines 52-53, Col. 4 lines 11-14 and 66-67, Col. 5 lines 7-17 and 31-34) before receiving the article (10, 15) in a sterilization chamber (20) (see entire document, particularly Col. 4 lines 12-14, Col. 5 lines 35-38) in order to provide rapid and effective sterilization of inaccessible or hard-to-reach places of articles without damage or toxic residues (see entire document, particularly Col. 5 lines 3-6 and 24-27).

Thus, Claim 69 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Ko (‘959) and Addy (‘579).

Claim 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (20110176959) as applied to claim 55 above, and further in view of McLauren (8366995).
Ko (‘959) is relied upon for disclosure described in the rejection of claim 55 under 35 U.S.C. 102(a)(1).
Ko (‘959) does not appear to specifically teach that the method further comprises monitoring a level of moisture within the sterilization chamber while reducing the level of moisture within the sterilization chamber until a predetermined level of moisture has been reached.
It was known in the art before the effective filing date of the claimed invention to provide a step of monitoring a level of moisture within a sterilization chamber while reducing the level of moisture within the sterilization chamber until a predetermined level of moisture has been reached in a method of sterilizing articles. McLaren (‘995) discloses a method of sterilizing an object (see Abstract) which includes a step of monitoring a level of moisture within a sterilization chamber (10) (ex: step(s) 44/46,48/64,66/108,110,114 - see Figures 2-6) while 
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a step of monitoring a level of moisture within the sterilization chamber while reducing the level of moisture within the sterilization chamber until a predetermined level of moisture has been reached in the sterilization method of Ko in order to ensure that the object(s) to be sterilized is sufficiently dry so as to ensure effective and efficient sterilization as shown by McLaren.
Thus, Claim 72 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Ko (‘959) and McLaren (‘995).

Claim 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (20110176959) as applied to claim 83 above, and further in view of Furlong (8882680).
Ko (‘959) is relied upon for disclosure described in the rejection of claim 83 under 35 U.S.C. 102(a)(1).
Ko (‘959) does not appear to specifically teach that the endoscope has a length between  1 meter and 3 meters and includes a lumen having a diameter of between 0.5 mm and 6 mm.
It was known in the art before the effective filing date of the claimed invention to provide an endoscope with a lumen that has a length of between 1 m and 3 m and a diameter between 0.5 mm and 6 mm. Furlong (‘680) exemplifies that an endoscope such as a colonoscope has a lumen with a length of between 1 m and 3 m (where 5.2 ft = 1.58 m - see Col. 10 lines 7-8) and an inner diameter less than 6 mm (see Col. 29 lines 32-36). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention that an article with a lumen in the form of an endoscope has a length between 1 m and 3 m and a diameter less than 6 mm as a known configuration and size as shown by Furlong.
Thus, Claim 84 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Ko (‘959) and Furlong (‘680).

Allowable Subject Matter
Claim 67 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20130236355, 8230616.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799